EXHIBIT 10.1
          FIRST AMENDMENT, dated as of March 17, 2011 (the “Amendment”), to the
CREDIT AGREEMENT, dated as of April 4, 2007 (as amended or otherwise modified
prior to the date hereof, the “Credit Agreement”), among LODGENET INTERACTIVE
CORPORATION (formerly LodgeNet Entertainment Corporation), a Delaware
corporation (the “Borrower”), the several lenders from time to time parties
thereto (the “Lenders”), the Syndication Agent and Documentation Agent party
thereto and JPMORGAN CHASE BANK, N.A. (as successor to Bear Stearns Corporate
Lending Inc.), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H :
          WHEREAS, pursuant to the Credit Agreement, the Lenders have extended
credit to the Borrower on the terms set forth in the Credit Agreement;
          WHEREAS, the Borrower has requested that the Required Lenders approve
certain amendments to the Credit Agreement;
          WHEREAS, pursuant to such request, the Required Lenders have consented
to amend the Credit Agreement and to waive certain provisions of the Credit
Agreement on the terms and conditions contained herein;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
          1.1 Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.
SECTION 2. AMENDMENTS.
          2.1 Amendment of Section 1.1 (Defined Terms).
            (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following terms in proper alphabetical order:
     “First Amendment”: the First Amendment dated as of March 17, 2011 to this
Agreement.
     “First Amendment Effective Date”: the date on which each of the conditions
to effectiveness of the First Amendment have been satisfied, in accordance with
the terms of Section 3.1 thereof, which date is March 22, 2011.
     “Intercreditor Agreement”: each intercreditor agreement entered into by the
Administrative Agent in connection with the Permitted Senior Notes.
     “Senior Note Indenture”: any indenture or other agreement pursuant to which
the Permitted Senior Notes are issued together with all instruments and other
agreements



--------------------------------------------------------------------------------



 



2

entered into by the Borrower or any of its Subsidiaries in connection therewith
or pursuant thereto.
     “Permitted Senior Notes:” any senior notes issued by the Borrower in a
Rule 144A transaction having customary market terms at the time issued; provided
that (i) all of the Net Cash Proceeds thereof are applied to the prepayment of
the Term Loans on the date of receipt thereof, (ii) such notes mature in a
single installment that is at least 180 days after the Term Loan Maturity Date
and are not subject to any mandatory redemption or similar events (other than
(a) based on a change of control no earlier than 30 days following such change
of control transaction subject to the prior prepayment in full of the
Obligations, the cancellation or cash collateralization of outstanding Letters
of Credit and the termination of the Revolving Credit Commitments and
(b) pursuant to customary provisions in connection with assets sales as long as
such provisions allow asset sale proceeds to be reinvested or to be applied to
payment of other senior debt, including the Obligations, prior to any such
mandatory redemption or similar event), (iii) such notes are not subject to any
financial maintenance covenant and the terms of such notes are not otherwise
more restrictive in the aggregate than those set forth in this Agreement and do
not prohibit or restrict the ability of the Borrower and its Subsidiaries to
provide collateral security for and guarantees of the Obligations, (iv) such
notes are unsecured or, if secured, are secured on a junior Lien or pari passu
Lien basis only by property constituting Collateral pursuant to an intercreditor
agreement satisfactory to the Administrative Agent (which intercreditor
agreement shall allow the Secured Parties to control the exercise of rights and
remedies thereunder on terms satisfactory to the Administrative Agent and allow
for the first priority of and any increase in the Revolving Facility described
in clause (v)) to be entered into by the Administrative Agent and the trustee or
representative of the holders of such notes and (v) the Senior Note Indenture
shall be satisfactory to the Administrative Agent and shall provide that upon
repayment in full in cash of principal of and interest on the Term Loans and
related fees and expenses (x) the Revolving Facility (as it may be increased as
described in clause (y) below) shall have a first lien on the Collateral and
such notes shall have a junior lien on the Collateral pursuant to an
intercreditor agreement having the terms described in clause (iv) and (y) the
Revolving Facility may be increased to $50,000,000 on a first lien basis.
            (b) The definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is hereby amended by deleting it in its entirety and replacing
it with the following:
     “Applicable Margin”: a percentage per annum equal to 5.0% for Eurodollar
Loans and (b) 4.0% for Base Rate Loans.
            (c) The definition of “Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
     “Base Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurodollar Loan with a one-month interest period plus 1.0% and
(d) 2.5%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference



--------------------------------------------------------------------------------



 



3

Lender in connection with extensions of credit to debtors). Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.
            (d) The definition of “Commitment Fee Rate” in Section 1.1 of the
Credit Agreement is hereby amended by deleting it in its entirety and replacing
it with the following:
     “Commitment Fee Rate”: 0.50% per annum.
            (e) The definition of “ECF Percentage” in Section 1.1 of the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
     “ECF Percentage”: 75%.
            (f) The definition of “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
The results of joint ventures shall be included in the computation of
Consolidated EBITDA only to the extent of dividends paid in cash to the Borrower
and its wholly-owned Subsidiaries in the relevant period.
            (g) The definition of “Eurodollar Base Rate” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
Notwithstanding the foregoing the Eurodollar Base Rate shall not be less than
1.5% per annum.
            (h) The definition of “Excess Cash Flow” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
Notwithstanding the foregoing, for any period Excess Cash Flow shall be no less
than Excess Cash Flow as calculated for the Senior Note Indenture for such
period.
            (i) The definition of “Consolidated Interest Expense” in Section 1.1
of the Credit Agreement is hereby amended by adding the following at the end of
the first sentence thereof:
plus the amount of dividends paid (or declared and a sum sufficient for the
payment thereof is set aside for payment) by the Borrower or any of its
Subsidiaries on the Borrower’s series B cumulative perpetual convertible
preferred stock or any other preferred Capital Stock issued by the Borrower.
            (j) The definition of “L/C Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the amount “$15,000,000 and substituting
therefor the amount “$7,500,000”.
            (k) The definition of “Loan Documents” in Section 1.1 of the Credit
Agreement is hereby amended by adding the phrase “, the Intercreditor Agreement,
if any,” immediately after the phrase “the Security Documents”.



--------------------------------------------------------------------------------



 



4

            (l) The definition of “Permitted Acquisition” in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the word “and” from the end
of paragraph (f) and (ii) deleting the existing paragraph (g) in its entirety
and replacing it with the following:
     (g) (i) after giving effect to any such Permitted Acquisition the
Consolidated Leverage Ratio calculated on a pro forma basis for the most recent
quarter for which financial statements have been delivered shall be at least
0.25 lower than the maximum Consolidated Leverage Ratio permitted under
Section 8.1(a) for such fiscal quarter and (ii) on a pro forma basis (including
synergies and cost savings reasonably anticipated to occur within the twelve
month period following such Permitted Acquisition) Consolidated EBITDA is not
reduced for any applicable period; and
     (h) the aggregate consideration for all such Permitted Acquisitions
consummated after the First Amendment Effective Date (exclusive of amounts paid
in Capital Stock of the Borrower, but including all assumed Indebtedness) does
not exceed $50,000,000.
            (m) The definition of “Reference Lender” in Section 1.1 of the
Credit Agreement is replaced with the following:
     “Reference Lender”: JPMorgan Chase Bank, N.A.
            (n) The definition of “Specified Change of Control” in Section 1.1
of the Credit Agreement is amended by adding the following at the end thereof:
     or in the Senior Note Indenture.
            (o) The definition of “Swingline Lender” in Section 1.1 of the
Credit Agreement is replaced with the following:
     “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.
            (p) The definition of “Capital Lease Obligations” in Section 1.1 of
the Credit Agreement is hereby amended by adding the following at the end
thereof:
          ; provided, that any change in GAAP after the First Amendment
Effective Date will not cause any lease that was not or would not have been a
capital lease prior to such change to be deemed a capital lease.
          2.2 Amendment of Section 2.3 (Repayment of Term Loans). Section 2.3 of
the Credit Agreement is hereby amended adding the following at the end thereof:
          (b) Beginning with the first fiscal quarter occurring after the First
Amendment Effective Date, the Term Loans of each Term Lender shall mature in
consecutive quarterly installments, commencing on June 30, 2011 and on the last
day of each fiscal quarter thereafter, each of which shall be in an amount equal
to such Lender’s Term Percentage multiplied by the amount set forth below below
opposite such fiscal quarter:



--------------------------------------------------------------------------------



 



5

      Fiscal Quarter   Amortization Amount June 30, 2011   $2,500,000
September 30, 2011   $2,500,000 December 31, 2011   $2,500,000 March 31, 2012  
$2,500,000 June 30, 2012   $2,500,000 September 30, 2012   $2,500,000
December 31, 2012   $2,500,000 March 31, 2013   $3,750,000 June 30, 2013  
$3,750,000 September 30, 2013   $3,750,000 December 31, 2013   $3,750,000

provided, however, that the outstanding aggregate principal amount of the Term
Loans shall mature and be repaid in full on the Term Loan Maturity Date, unless
the maturity of the Term Loans has been accelerated in accordance with
Section 9.
          2.3 Amendment of Section 4.2 (Mandatory Prepayments and Commitment
Reductions). Section 4.2(b) of the Credit Agreement is hereby amended by adding
the following at the end thereof:
and provided further, any proceeds from asset sales or dispositions or recovery
events that would otherwise be required by the Senior Note Indenture, if
effective at the time of receipt by any Group Member of such proceeds, to be
applied to repay/redeem the Permitted Senior Notes shall instead be applied to
the prepayment of the Term Loans and the reduction of the Revolving Commitments
as set forth in Section 4.2(d).
          2.4 Amendment of Section 4.9 (Requirements of Law). Section 4.9 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
     (d) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in law, regardless of the date enacted, adopted or issued.
          2.5 Amendment of Section 4.16 (Incremental Credit Extensions).
Section 4.16 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:
     4.16 Incremental Credit Extensions. (a) The Borrower may at any time or
from time to time after the date the Term Loans are paid in full in cash
(including principal, interest, fees and expenses), by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Revolving Lenders), request one or more increases in the
aggregate Revolving Commitments (the “Incremental Revolving Commitments”),
provided that any such request shall be conditioned upon the following:
     (i) the aggregate amount of Incremental Revolving Commitments that may be
requested by the Borrower may not exceed $25,000,000;
     (ii) each notice delivered by the Borrower to the Administrative Agent
shall specify (A) the date on which Borrower proposes that the Incremental
Revolving Commitments shall be effective, which shall be a date not less than 3
Business Days nor more than 10 Business Days after the date on which such



--------------------------------------------------------------------------------



 



6

notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Revolving Commitments being requested (which requests shall be in
minimum increments of $10,000,000 and a minimum amount of $5,000,000)
     (iii) at the time of any such request, after giving effect to the
effectiveness of any Incremental Amendment referred to below and after giving
effect to the establishment of the Incremental Revolving Commitments, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom; and
     (iv) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 8.1 as at the end of the most recent four
consecutive fiscal quarter period for which financial statements are required to
be delivered pursuant to Section 7.1 prior to the date of the establishment of
the Incremental Revolving Commitments (giving effect to the incurrence of any
Indebtedness incurred under the Incremental Revolving Commitments as if it had
occurred on the first day of such four consecutive fiscal quarter period), and
in any event calculated in a manner consistent with the financial statements
described in Section 5.1 and Regulation S-X.
The Incremental Revolving Commitments shall be treated the same as the Revolving
Commitments in all respects, shall constitute Revolving Commitments, shall rank
pari passu in right of payment and of security with the Revolving Loans and
shall not mature earlier than the Revolving Termination Date, provided that any
up front fees paid to induce the lenders providing the Incremental Revolving
Commitments shall be determined by the Borrower and the lenders thereof.
     (b) Incremental Revolving Commitments may be made by any existing Lender
(although no Lender shall have any right or obligation to provide an Incremental
Revolving Commitment) or by any other bank or other lender (any such other bank
or other lender being called an “Additional Lender”), provided that the
Administrative Agent, the Issuing Lender and Swingline Lender shall have
consented to such Lender’s or Additional Lender’s establishing an Incremental
Revolving Commitment if such consent would be required under Section 11.6 for an
assignment of Loans or Commitments to such Lender or Additional Lender. The
Incremental Revolving Commitments shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitments, if any, each Additional Lender, if any,
and the Administrative Agent (which amendment shall be in form and substance
satisfactory to the Administrative Agent, each Lender agreeing to provide such
Commitments and each Additional Lender, if any). Any Incremental Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Sections 6.1 and
6.2 (it being understood that all references to “the extension of credit on the
Closing Date” or similar language in such Sections 6.1 (to the extent applicable
for the relevant transaction) and 6.2 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. In addition to the foregoing, in connection with the



--------------------------------------------------------------------------------



 



7

establishment of any Incremental Revolving Commitments, the Administrative Agent
shall notify all existing Revolving Lenders and all Persons proposed to become
Revolving Lenders upon the execution of the applicable Incremental Amendment of
all amounts required to be paid by such Persons such that after giving effect to
the applicable Incremental Amendment and all such payments the Revolving Loans
held by each Revolving Lender corresponds to such Revolving Lender’s Revolving
Percentage. All such payments shall be made by the applicable Persons to the
Administrative Agent in Dollars in immediately available funds at or before
11:00 a.m., New York City Time, on the corresponding Incremental Facility
Closing Date. Upon receipt of all such payments and the effectiveness of the
applicable Incremental Amendment, the Administrative Agent shall wire transfer
the corresponding amount to the applicable Revolving Lender. The Borrower shall
pay all amounts required under Section 4.11 in order to give effect to the
payments contemplated to be made under this Section.
     (c) This Section 4.16 shall supersede any provisions in Section 4.8 or 11.1
to the contrary.
          2.6 Amendment of Section 5.19 (Security Documents). Section 5.19 of
the Credit Agreement is hereby amended by replacing the last parenthetical
phrase in Section 5.19(a) (beginning “(except, in the case ...”) with the
following:
(except (i) in the case of Collateral other than Pledged Stock, Liens permitted
by Section 8.3 and (ii) Liens permitted by clause (n) in Section 8.2).
          2.7 Amendment of Section 6.2 (Conditions of Each Extension of Credit).
Section 6.2 of the Credit Agreement is hereby amended by adding the following at
the end thereof:
     (c) Pro Forma Compliance. After giving effect to such extension of credit
and the application of the proceeds thereof, the Borrower shall be in pro forma
compliance with the covenants set forth in Section 8.1 for the fiscal quarter
most recently ended for which financial statements have been delivered pursuant
to Section 7.1.
          2.8 Amendment of Section 7.2 (Certificates; Other Information).
Paragraph (e) of Section 7.2 is hereby amended by adding the phrase “, the
Senior Note Indenture, if applicable” immediately after the phrase “the Senior
Subordinated Note Indenture”.
          2.9 Amendment of Section 8.1(a) (Consolidated Leverage Ratio).
Section 8.1(a) of the Credit Agreement is hereby amended by deleting the columns
captioned “Fiscal Quarter” and “Consolidated Leverage Ratio” and substituting
therefor the following:

          Consolidated Fiscal Quarter   Leverage Ratio March 31, 2011  
4.00:1.00 June 30, 2011   4.00:1.00 September 30, 2011   4.00:1.00 December 31,
2011   4.00:1.00 March 31, 2012   4.00:1.00 June 30, 2012   4.00:1.00
September 30, 2012   4.00:1.00 December 31, 2012   3.75:1.00



--------------------------------------------------------------------------------



 



8

          Consolidated Fiscal Quarter   Leverage Ratio March 31, 2013  
3.75:1.00 June 30, 2013   3.75:1.00 September 30, 2013   3.50:1.00 December 31,
2013 and each fiscal quarter thereafter   3.50:1.00

          2.10 Amendment of Section 8.1(b) (Consolidated Interest Coverage
Ratio). Section 8.1(b) of the Credit Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:
     (b) Consolidated Interest Ratio Coverage. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending after December 31, 2010 to be less than 2.25:1.00.
          2.11 Amendment of Section 8.2 (Indebtedness).
            (a) Section 8.2(e) of the Credit Agreement is hereby amended by
replacing the amount “$20,000,000” with the amount “$15,000,000”;
            (b) Section 8.2(f) of the Credit Agreement is hereby replaced with
the phrase “[INTENTIONALLY OMITTED]”;
            (c) Section 8.2(l)(ii) of the Credit Agreement is hereby replaced
with the following:
immediately after giving effect to the incurrence thereof, the Consolidated
Leverage Ratio calculated on a pro forma basis for the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 7.1 is less than 3.00 to 1.00 or the Net Cash Proceeds thereof are on
the date of receipt thereof applied to the prepayment of the Term Loans as set
forth in Section 4.2(a) and (d);
            (d) Section 8.2 of the Credit Agreement is hereby amended by
(i) deleting the word “and” from the end of paragraph (l) and (ii) deleting the
existing paragraph (m) in its entirety and replacing it with the following:
     (m) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and its
Subsidiaries) not to exceed $20,000,000 at any time; and
     (n) (i) Indebtedness of the Borrower in respect of the Permitted Senior
Notes and (ii) customary Guarantee Obligations of any Subsidiary Guarantor in
respect of such Indebtedness.
          2.12 Amendment of Section 8.3 (Liens). Section 8.3 of the Credit
Agreement is hereby amended by replacing paragraph (p) with the following:
     (p) Liens on the Collateral securing Indebtedness of the Borrower or any
Subsidiary Guarantor incurred pursuant to Section 8.2(o), provided that such
Liens are equal to or subordinated in Lien priority to the Liens created by the
Loan Documents and are subject to the terms of the Intercreditor Agreement.



--------------------------------------------------------------------------------



 



9

          2.13 Amendment of Section 8.6 (Restricted Payments).
(a) Section 8.6(b) of the Credit Agreement is hereby amended by deleting such
Section and replacing it with the following:
     (b) the Borrower may make additional Restricted Payments in an aggregate
amount up to the then Available ECF Amount (less any portion thereof theretofore
utilized pursuant to Section 8.7(b) (as such Section was in effect prior to the
First Amendment Effective Date) or 8.8(h)) plus $15,000,000, so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving effect thereto the Consolidated Leverage Ratio
calculated on a pro forma basis after giving effect to such Restricted Payment
for the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1 is less than 3.00 to 1.00;
          (b) Section 8.6(c) of the Credit Agreement is hereby amended by
replacing the amount “$2,000,000” with the amount “$1,500,000”.
          (c) Section 8.6(e) of the Credit Agreement is hereby replaced with the
following:
     (e) the Borrower or any of its Subsidiaries may subscribe for the purchase
of the Capital Stock of a Person newly organized by the Borrower or one of such
Subsidiaries, so long as immediately after giving effect to any such purchase,
such Person is a Wholly Owned Subsidiary Guarantor hereunder and such purchase
was permitted by Section 8.8; and
          (d) Section 8.6(f) of the Credit Agreement is hereby replaced with the
following:
     (f) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom (i) the Borrower may pay dividends on its
series B cumulative perpetual convertible preferred stock not to exceed
$5,750,000 in any fiscal year and (ii) the Borrower may pay dividends no more
frequently than quarterly on any preferred Capital Stock issued by the Borrower
after the First Amendment Effective Date as long as at least 50% of the Net Cash
Proceeds of such preferred Capital Stock were applied to prepay Term Loans and
reduce Commitments in accordance with Section 4.2(a).
          2.14 Amendment of Section 8.7 (Capital Expenditures). Section 8.7 of
the Credit Agreement is hereby replaced with the following:
     8.7. Capital Expenditures. Make or commit to make any Capital Expenditure
except Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business not exceeding $60,000,000 in the fiscal year ended
December 31, 2011 and each fiscal year thereafter; provided, that (i) beginning
in fiscal year 2012, up to 50% of any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
during any fiscal year shall be deemed made, first, in respect of amounts
permitted for such fiscal year as provided above and, second, in respect of
amounts carried over from the prior fiscal year pursuant to subclause (i) above.
          2.15 Amendment of Section 8.8 (Investments). (a) Section 8.8(d) is
hereby amended by replacing the amount “$5,000,000” with the amount
“$1,000,000”.



--------------------------------------------------------------------------------



 



10

            (b) Section 8.8(f) of the Credit Agreement is hereby amended by
adding the following at the end thereof:
; and nominal Investments may be made in a Subsidiary immediately prior to its
becoming a Subsidiary Guarantor solely to the minimum extent necessary to
capitalize such Subsidiary.
            (c) Section 8.8(h) of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
     (h) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount up to the then Available ECF Amount (less any portion thereof theretofore
utilized pursuant to Section 8.6(b) or 8.7(b) (as such Section was in effect
prior the First Amendment Effective Date)), so long as no Default or Event of
Default has occurred and is continuing or would result therefrom and after
giving effect thereto the Consolidated Leverage Ratio calculated on a pro forma
basis for the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 7.1 is less than 3.00 to 1.00
            (d) Section 8.8(k) is hereby replaced with the phrase
“[INTENTIONALLY OMITTED]”;
            (e) Section 8.8(p) of the Credit Agreement is hereby replaced with
the following:
     (p) In addition to Investments otherwise expressly permitted by this
Section (i) Investments made by the Borrower and its Subsidiaries prior to the
First Amendment Effective Date of up to $25,000,000, (ii) Investments by the
Borrower or any of its Subsidiaries in an aggregate amount (valued at cost) not
to exceed $15,000,000 after the First Amendment Effective Date during the
remaining term of this Agreement and (iii) Investments after the First Amendment
Effective Date by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed an additional $15,000,000 provided that after
giving effect to Investments made pursuant to this clause (iii) the Consolidated
Leverage Ratio calculated on a pro forma basis for the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 7.1 is less than 3.00 to 1.00.
Notwithstanding the foregoing, the Borrower and its Subsidiaries will not make
any Investments in Unrestricted Subsidiaries after the First Amendment Effective
Date.
          2.16 Amendment of Section 8.15 (Clauses Restricting Subsidiary
Distributions). Section 8.15 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (ii) and (ii) adding the
following at the end thereof:
and (iv) restrictions set forth in the Senior Note Indenture, if effective at
the time of such encumbrance or restriction and which are not more restrictive
than those set forth in this Agreement.
          2.17 Amendment of Section 8 (Negative Covenants). Section 8 of the
Credit Agreement is hereby amended by inserting the following new Section 8.18
at the end of such Section:



--------------------------------------------------------------------------------



 



11

     8.18. Optional Payments and Modifications of Senior Notes. To the extent
that the Senior Notes Indenture is effective and/or the Senior Notes are
outstanding, (a) make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the Senior Notes, or (b) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior Notes or
the Senior Notes Indenture other than any such amendment, modification, waiver
or other change that (i) is not materially adverse to the interests of the
Lenders or (ii) (A) would extend the maturity or reduce the amount of any
payment of principal thereof or reduce the rate or extend any date for payment
of interest thereon or eliminate covenants governing the terms thereof and
(B) any consent fee is reasonably acceptable to the Administrative Agent.
          2.18 Amendment of Section 11.1 (Amendments and Waivers). Section 11.1
of the Credit Agreement is hereby amended by adding the following at the end
thereof:
     Notwithstanding anything in this Agreement or any other Loan Document to
the contrary (and subject to clause (i) of the proviso clause in the first
paragraph of this Section 11.1), this Agreement may be amended with the consent
of the Borrower, the Administrative Agent and the Lenders consenting to any
Extended Loans (as defined below) (and the Majority Facility Lenders under the
applicable Facility to the extent required by clause (vi) of the proviso clause
in the first paragraph of this Section 11.1, it being understood that this
parenthetical clause shall be deemed not to apply in respect of a Facility if
the Majority Facility Lenders under such Facility have approved this Amendment)
to extend the maturity of a particular Facility and in connection therewith make
amendments to allow separate treatment thereunder with respect to Extended Loans
and Loans and Commitments under such Facility that are not converted to Extended
Loans; provided that such change is made in connection, and simultaneously, with
the creation of a separate class of loans or commitments under such Facility
through the conversion of certain existing Loans and Commitments of consenting
Lenders under such Facility (any such Loans and Commitments that are so
converted, “Extended Loans”) and to make any necessary amendments to implement
the foregoing, including to extend the scheduled maturity date(s) of any payment
or payments of principal (including at final maturity) and commitments with
respect to such Extended Loans; provided, further that (A) the Borrower offers
such conversion to all Lenders holding Loans and Commitments under the
applicable Facility on a pro rata basis based on the aggregate principal amount
of Loans or Commitments in such Facility then outstanding, and (B) the Extended
Loans shall be identical in all material respects to the existing Loans and
Commitments in such Facility from which such Extended Loans are to be converted,
except that (1) all or any of the scheduled amortization payments of principal
and payment at maturity of the Extended Loans may be delayed to later dates than
the scheduled amortization payments of principal and payment at maturity of the
Loans under the Facility from which such Extended Loans are to be converted,
(2) the Applicable Margins and commitment fees with respect to the Extended
Loans may be different than the Applicable Margins and commitment fees for the
Loans in the applicable Facility from which such Extended Loans are to be
converted and may be increased and additional compensation, including, without
limitation, upfront fees may be paid to Lenders converting their Loans in such
Facility into Extended Loans, (3) the available Interest Periods for the
Extended Loans may be limited, (4) the Commitments and Loans of Lenders
converting their Loans in such Facility into Extended Loans may be reduced or
repaid, (5) participating interests in Letters of Credit and Swingline Loans may
be reallocated between Extended Loans and



--------------------------------------------------------------------------------



 



12

Loans and Commitments under the Revolving Credit Facility that are not converted
to Extended Loans, (6) the Commitments and Loans of Lenders that do not convert
their Loans in such Facility into Extended Loans may be reduced or repaid prior
to the reduction or repayment of the Extended Loans and (7) other covenants and
terms may be added (x) that apply to any period after the latest final maturity
of the Loans and Commitments under such Facility in effect immediately prior to
the establishment of such Extended Loans, or after approval thereof by the
Required Lenders or (y) that are less favorable to the holders of the Extended
Loans than the covenants and terms applicable to the Loans in such Facility from
which such Extended Loans were converted.
          2.19 Amendment of Section 11.2 (Notices). Section 11.2 of the Credit
Agreement is hereby amended by replacing the notice information for the
Administrative Agent with the following:

     
The Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  383 Madison Avenue, Floor 24
 
  New York, NY 10179
 
  Attention: Tina Ruyter
 
  Telecopy: (212) 270-5127
 
  Telephone: (212) 270-4676
 
   
 
  JPMorgan Chase Bank, N.A.
 
  1111 Fannin Str., Floor 10
 
  Houston, TX 77002
 
  Attention: Talitha Humes
 
  Telecopy: (713) 750-2878
 
  Telephone: (713) 427-6190
 
   
with a copy to:
  Simpson Thacher & Bartlett LLP
 
  425 Lexington Avenue
 
  New York, NY 10017
 
  Attention: James T. Knight, Esq.
 
  Telecopy: (212) 455-2502
 
  Telephone: (212) 455-7123

          2.20 Amendment of Section 11.6 (Successors and Assigns; Participations
and Purchasing Lenders). (a) Each of paragraph (b)(i)(A) and (b)(i)(B) of the
Credit Agreement is hereby amended by (i) replacing the comma at the end of
clause (x) with the word “and” and (ii) deleting clause (z).
          (b) Section 11.6(b)(i)(A) of the Credit Agreement is hereby amended by
adding the following at the end thereof:
; provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof.
          (c) Section 11.6 of the Credit Agreement is hereby amended by adding
the following new paragraph (g) at the end thereof:
     (g) Notwithstanding the foregoing, the Borrower will not, and will cause
its Subsidiaries not to, acquire any Loans (whether by assignment,
participation, purchase or



--------------------------------------------------------------------------------



 



13

otherwise) any Loans or Commitments after the First Amendment Effective Date.
Any Loans or Commitments owned or held (legally or beneficially) by the Borrower
or any of its Subsidiaries shall be excluded in the determination of any voting
matters under the Loan Documents and shall not have the right to vote in any
bankruptcy action or proceeding, and none of the Borrower or any of its
Subsidiaries as owner or holder (legally or beneficially) of any Loan or
Commitment shall be permitted to attend any “Lender — only” conference calls or
receive any “Lender — only” information.
          2.21 Amendment of Section 11.12 (Submission to Jurisdiction; Waivers).
Section 11.12(a) of the Credit Agreement is hereby amended by replacing the word
“non-exclusive” with the word “exclusive”.
          2.22 Amendment of Section 11 (Miscellaneous). Section 11 of the Credit
Agreement is hereby amended by adding the following at the end thereof:
     11.19. Intercreditor Agreement. The Lenders authorize the Administrative
Agent to enter the Intercreditor Agreement. The Lenders acknowledge (a) the
Intercreditor Agreement will set forth certain intercreditor arrangements with
respect to the Collateral among the holders of the Obligations and the holders
of the of the Permitted Senior Notes and certain other obligations, (b) the
Senior Note Indenture may create Liens on the Collateral which are intended to
rank junior to or equal in priority with the Liens on the Collateral created by
the Loan Documents to the extent set forth in the Intercreditor Agreement and
(c) the Intercreditor Agreement may be amended as set forth therein. The Lenders
authorize the Administrative Agent to enter into amendments of the Security
Documents on terms reasonably satisfactory to the Administrative Agent in order
to reflect the Lien on the Collateral securing the Permitted Senior Notes.
          2.23 Deletion of Annex A (Pricing Grid). Annex A to the Credit
Agreement is deleted.
          2.24 Reduction of Total Revolving Commitments. On the Amendment
Effective Date the Total Revolving Commitments shall be reduced to $25,000,000
notwithstanding the notice provisions of Section 3.6 of the Credit Agreement.
SECTION 3. MISCELLANEOUS.
          3.1 Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Amendment Effective Date”) on which:
            (a) Amendment. The Administrative Agent shall have received this
Amendment, executed and delivered by a duly authorized officer of each of the
Borrower and the Required Lenders (for the avoidance of doubt, determined prior
to the reduction of the Total Revolving Commitments set forth in Section 2.24).
            (b) Acknowledgment and Confirmation. The Administrative Agent shall
have received the Acknowledgment and Confirmation, substantially in the form of
Exhibit A hereto, executed and delivered by an authorized officer of the
Borrower and each other Credit Party.
            (c) Payment of Fees, Expenses. The Borrower shall have paid all fees
and expenses as required pursuant to Section 3.7 of this Amendment or otherwise
in connection with this Amendment.





--------------------------------------------------------------------------------



 



14



          3.2 Administrative Agent. The Borrower and the Lenders acknowledge and
confirm that JPMorgan Chase Bank, N.A. has succeeded Bear Stearns Corporate
Lending Inc. as Administrative Agent under the Loan Documents.
          3.3 Execution of Financing Statements. Pursuant to any applicable law,
each Loan Party authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Loan Party in such form and in
such offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under the Guarantee and
Collateral Agreement. Each Loan Party authorizes the Administrative Agent to use
the collateral description “all personal property” in any such financing
statements. Each Loan Party hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.
          3.4 Representation and Warranties; After giving effect to the
amendments contained herein, on the Amendment Effective Date the Borrower hereby
confirms that the representations and warranties set forth in Section 5 of the
Credit Agreement are true and correct in all material respects (except to the
extent such representations and warranties specifically refer to an earlier
date); provided that each reference in such Section 5 to “this Agreement” shall
be deemed to include this Amendment, all other prior amendments thereto and the
Credit Agreement, as amended by this Amendment.
          3.5 Continuing Effect; No Other Waivers or Amendments. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents not expressly referred to
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Borrower that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein. Except as expressly amended hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect in accordance with their terms.
          3.6 No Default. No Default or Event of Default shall have occurred and
be continuing as of the Amendment Effective Date after giving effect to this
Amendment.
          3.7 Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
          3.8 Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent. The Borrower also agrees to pay to each
Lender which consents to this Amendment (by delivering to the Administrative
Agent an executed counterpart hereof) by the specified consent deadline an
amendment fee equal to 0.25% of the sum of such Lender’s outstanding Term Loans
and Revolving Credit Commitment (after giving effect to the reduction of the
Revolving Credit Commitments as set forth in Section 2.24 hereof), which
amendment fee shall be payable on the Amendment Effective Date.
          3.9 Release of Claims. Each Loan Party, by signing below (or by
signing an Acknowledgment and Confirmation), hereby waives and releases each of
the Administrative Agent, the Issuing Lender, the Lenders, their respective
affiliates and their and their affiliates’ respective directors, officers,
employees, attorneys, advisors and consultants from any and all claims, offsets,
defenses and



--------------------------------------------------------------------------------



 



15

counterclaims of any Loan Party arising on or prior to the execution of this
Amendment in connection with any action or inaction by any such Person under or
in respect of the Loan Documents or this Amendment, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.
          3.10 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------



 



16

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

            LODGENET INTERACTIVE CORPORATION
      By:   /s/ Scott C. Petersen         Name:   Scott C. Petersen       
Title:   President and Chief Executive Officer        JPMORGAN CHASE BANK, N.A.,
as Administrative
     Agent and as a Lender
      By:   /s/ Tina Ruyter         Name:   Tina Ruyter        Title:  
Executive Director     

Signature Page to Exhibit A to First Amendment

 